FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 16, 2021

                                       No. 04-20-00311-CV

                                     Margaret Fay GUIDRY,
                                           Appellant

                                                  v.

                                   Edward James GUIDRY, Jr.,
                                            Appellee

                      From the 452nd District Court, Menard County, Texas
                                   Trial Court No. 2018-05589
                                 James L. Rex, Judge Presiding


                                          ORDER
        Retained counsel for appellee, Shain V.H. Chapman, has filed a motion to withdraw
which complies with the requirements of Texas Rule of Appellate Procedure 6.5. See TEX. R.
APP. P. 6.5(a), (b). Counsel’s motion to withdraw is GRANTED. It is ORDERED that the
appellee’s brief is due to be filed in this court within thirty (30) days from the date of this order.
If appellee fails to file a brief, or a motion for extension of time in compliance with TEX. R. APP.
P. 10.5(b)(1), this appeal will be set at issue without the benefit of an appellee’s brief.


                                                       _________________________________
                                                       Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2021.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court